Citation Nr: 0728042	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-03 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for a bipolar disorder.

2.  Entitlement to an effective date prior to October 22, 
1997, for the award of service connection for a bipolar 
disorder.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The veteran had active service from July 1972 to November 
1973.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an April 2004 rating decision by the 

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for a bipolar disorder.

2.  Entitlement to an effective date prior to October 22, 
1997, for the award of service connection for a bipolar 
disorder.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The veteran had active service from July 1972 to November 
1973.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO 
implemented a January 2004 Board decision awarding service 
connection for a chronic adjustment disorder with depression.  
A March 2004 VA examination indicated the proper diagnosis 
was bipolar disorder.  The RO assigned an initial 50 percent 
evaluation for bipolar disorder, effective October 22, 1997.  
The veteran initiated and perfected an appeal with respect to 
the downstream issues of his initial disability rating and 
effective date of award.  In a rating decision dated in June 
2006, the RO increased the initial evaluation to 70 percent 
disabling, effective October 22, 1997.  The RO also awarded 
entitlement to a total disability rating based upon 
individual unemployability (TDIU), effective October 22, 
1997.


FINDINGS OF FACT

1.  The veteran's bipolar disorder has approximated total 
occupational and social impairment since the inception of the 
appeal.

2.  An unappealed RO rating decision in June 1990 denied a 
claim for service connection for a mental disorder, diagnosed 
as a personality disorder.

3.  The veteran submitted a written document on October 22, 
1997, indicating an intent to reopen a claim of service 
connection for a mental disorder.

4.  An unappealed RO rating decision in June 1998 denied 
reopening a claim for service connection for a personality 
disorder and denied service connection for a chronic 
adjustment disorder with depression.

5.  The veteran submitted a written document on March 8, 
2000, indicating an intent to reopen a claim of service 
connection for a mental disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for 
bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9432 (2006).

2.  The RO's June 1990 and June 1998 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

3.  The criteria for an effective date prior to October 22, 
1997, for the award of service connection for bipolar 
disorder have not been met.  38 U.S.C.A. §§ 5108, 5110(a) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.155, 3.400(r) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2006).  
The notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  A section 5103 notice for a service connection claim 
must advise a claimant of the criteria for establishing a 
disability rating and effective date of award.  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).

A post-adjudicatory RO letter in May 2003 advised the veteran 
of the types of evidence and/or information deemed necessary 
to substantiate his claim and the relative duties upon 
himself and VA in developing his claim.  The purposes of a 
VCAA notice were satisfied as a January 2004 Board decision 
granted service connection for his mental disorder.  An RO 
rating decision in April 2004 assigned an initial rating and 
an effective date of award.  Accordingly, no further VCAA was 
required.  Dingess, 19 Vet. App. at 491.

Once a claim for service connection has been substantiated, 
the veteran's filing of a notice of disagreement with the 
downstream issues of entitlement to a higher initial rating 
and an earlier effective date of award does not trigger 
additional § 5103(a) notice.  Id. at 493.  However, VA's 
statutory duties specified under § 5104 and § 7105, and 
applicable regulatory duties found at 38 C.F.R. § 3.103, 
still apply.  Id.  VA satisfied these duties by furnishing 
him a Statement of the Case (SOC) in November 2004 that 
advised the veteran of the applicable schedular criteria and 
criteria governing effective dates, the evidence reviewed, 
and the reasons and bases for denying his claims.  See also 
Letter from VA to the veteran, dated March 20, 2006.  
Additionally, in the decision below, the Board awards a 100 
percent schedular rating for his bipolar disorder that 
constitutes a full grant of the benefit on appeal.  

Regarding the duty to assist, the record includes the 
veteran's service medical records, VA clinical records, and 
documents from the Social Security Administration (SSA).  The 
earlier effective date of award claim necessarily involves a 
retroactive review of the written documents filed by the 
veteran prior to the effective date of award assigned.  There 
is no reasonable possibility that any further assistance to 
the veteran would be capable of substantiating his claim.


II.  Initial rating

The veteran seeks a 100 percent schedular rating for his 
bipolar disorder.  He has been awarded TDIU benefits, 
effective October 22, 1997, on the basis that his bipolar 
disorder renders him unemployable.  A 100 percent rating on a 
schedular basis is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  38 C.F.R. § 4.130, Diagnostic Codes 9432 
(2006).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2006).

A GAF of 30 is defined as "behavior ... considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends."  A 
GAF of 40 is defined as "some impairment in reality testing 
or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Historically, the veteran's mental disorder has been 
manifested by an explosive temper, verbal and physical 
assaultive behavior, depression, anger and irritability.  He 
has a past history of alcohol abuse and arrests for domestic 
violence.  He last worked in September 1994 as a mechanic.  
At about that time, his wife had passed away.  He described 
her death as a loss of his "buffer" for his anger problems.  
A July 1996 VA outpatient clinical evaluation noted his poor 
hygiene, increased depression, decreased sleep, and episodic 
decreased appetite.  He tended to isolate himself thinking 
about his wife.  In May 1997, his treating VA psychiatrist 
L.E.K., M.D., noted him to be depressed, tense and irritable.  
He lived with his parents, had no funds, could not 
concentrate, and was irritable with people.  This 
psychiatrist deemed the veteran "completely disabled re work 
because of psychiatric sxs."  This physician continued to 
report the veteran as psychiatrically disabled additionally 
noting the veteran's inability to cope with stress.

VA mental disorders examination in March 1998 included 
opinion that the veteran had a limited capacity to abide by 
the norms and structure of society, partly based on a 
personality disorder.  He had a history of marital discord 
and difficulty getting along with people due to an explosive 
temper with violent outbursts.  He was assigned a GAF score 
of 50 based upon an Axis I diagnosis of chronic adjustment 
disorder with mixed disturbance of emotions and conduct, and 
a co-existing personality disorder with anti-social, 
borderline and narcisstic features.

Thereafter, the veteran's VA clinical records show his 
continued symptoms of anger, depression, sleep disorder and 
anxiety.  In December 1998, it was noted that his anger was 
barely controlled with heavy medications.  VA mental 
disorders examination in April 1999 provided a GAF score of 
45 for the current and past year based upon diagnoses of 
intermittent explosive disorder, dysthymia and polysubstance 
abuse in remission and a co-existing mixed personality 
disorder with elements of paranoid and narcisstic features.  
In June 1999, he had a VA inpatient admission due to worsened 
mood and irritability associated with social stressors.  His 
impulsivity and mood swings were prominent though there were 
some concerns of secondary gain.  He was discharged with a 
GAF score of 40 with a highest GAF of 50-60 for the past 
year.  He was given a GAF score of 40 in September 1999 and 
March 2000, and GAF score of 43 in June 2000.

A July 2002 SSA disability evaluation found the veteran 
intellectually and physically able to work, but further found 
that he was likely to become extremely angry and terminate 
employment if he felt in some way slighted.  It was 
determined that his psychological disorders would make it 
unlikely he would be able to support himself on an ongoing 
basis.  The examiner assigned a GAF score of 50 which 
represented serious impairment socially and occupationally.

The veteran's subsequent VA clinical records reflect that, in 
April 2003, he was working part-time as a janitor.  He was 
having a conflict with his neighbor reporting that he would 
harm the neighbor if he came near him.  In February 2004, he 
reported severe fatigue and insomnia.  VA examination in 
March 2004 provided a GAF score of 50 for bipolar disorder 
for the current and past year.  However, his treating VA 
clinician reported a GAF score of 43 in July 2004 noting that 
the veteran was unemployable due to his service connected 
disability.  At that time, he was living alone in a trailer 
but maintained a good relationship with his two children.  In 
a decision dated March 2004, SSA found the veteran to be 
disabled since August 1994 due to his mental disorder.  In 
November 2004, his treating VA clinician noted that he had 
been assigned GAF scores ranging from 35 to 40 over the past 
several years.  In August 2005, this examiner stated that the 
veteran was completely and permanently disabled due to his 
bipolar disorder.  VA mental disorders examination in 
September 2005 provided a GAF score of 55 for bipolar 
affective disorder noting that the veteran's personality 
disorder was his primary problem with employment.

In examining the evidence in this case, the Board concludes 
that the veteran's service-connected bipolar symptoms more 
closely approximate the criteria for a 100 percent schedular 
rating.  There is no dispute that his bipolar disorder 
renders him unemployable as reflected by his TDIU rating 
under 38 C.F.R. § 4.16.  His treating VA physician assigned 
GAF scores for the veteran ranging from 35-40 reflecting that 
the veteran's behavior borders upon an inability to function 
in all areas.  He has a history of inappropriate behavior 
having been arrested for domestic violence, and having 
continued thoughts of harming others.  While there is no 
evidence of delusions, hallucinations or disorientation, his 
overall symptomatology more closely approximates a finding of 
total occupational and social impairment.  38 C.F.R. § 4.7 
(2006).  See Mauerhan, 16 Vet. App. 436, 442 (2002).  The 
Board resolves any conflict concerning his proper diagnosis 
and the effects of a possible underlying personality disorder 
in favor of the veteran.  See Mitteleider v. West, 11 Vet. 
App. 181, 182 (1998).  Accordingly, the Board finds that the 
veteran is entitled to a 100 percent schedular rating for his 
bipolar disorder since the inception of the appeal.




III.  Effective date of award

The veteran claims entitlement to an effective date prior to 
October 22, 1997, for his award of service connection for a 
bipolar disorder.  He argues that his bipolar has been 
present since service.  He refers to a VA clinician opinion 
indicating that his bipolar disorder was misdiagnosed as a 
personality disorder in service, and that such opinion forms 
the basis for his award of service connection.  Thus, he 
seeks an award retroactive to the date of his discharge from 
service.

Notwithstanding the merits of his allegations, Section 
5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication . . . of compensation 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
implementing regulation, 38 C.F.R. § 3.400, similarly states 
that the effective date "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later."  
In pertinent part, the effective date for reopened claims is 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r) (2006).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  An informal claim 
may be any communication or action indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

The veteran first filed a claim of service connection for 
"mental stress" in April 1990.  After receipt of service 
medical records, the RO denied a claim for a mental disorder 
in a June 1990 decision, finding that the veteran had been 
diagnosed with a severe personality disorder in service that 
was not subject to service connection.  See Winn v. Brown, 8 
Vet. App. 510, 516 (1996) (a personality disorder is not a 
disease or injury within the meaning of VA law and 
regulation).  The veteran was notified of this decision and 
his appellate rights in an RO letter dated July 13, 1990.  He 
did not file a document within one year from the date of 
notice indicating an intent to appeal the RO's determination.  
That decision, therefore, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

The veteran next submitted a written document on October 22, 
1997, indicating an intent to reopen a claim of service 
connection for a mental condition.    

In June 1998, the RO denied service connection for a chronic 
adjustment disorder with depression, and found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a personality disorder.  The 
veteran was notified of this determination and of his 
appellate rights by letter dated June 23, 1998.  He submitted 
a notice of disagreement in February 1999.  A statement of 
the case was issued on November 17, 1999.  The veteran did 
not perfect an appeal, as he did not submit a substantive 
appeal within 60 days of November 17, 1999.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302.  The June 1998 decision, 
therefore, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2006).

On March 8, 2000, the veteran submitted a document stating 
that he did not remember receiving any paper work on his 
appeal and requested that it be resent.  He indicated that he 
had been in California, and had neighbors watching for it.  
He submitted a VA treatment record in support of his claim.  
In June 2000, the RO denied reopening the claim for service 
connection for an adjustment disorder with depression.  The 
veteran perfected an appeal.  In January 2004, the Board 
reopened the claim and granted service connection for an 
adjustment disorder with depression.  A March 2004 VA 
examination indicated the proper diagnosis was bipolar 
disorder.  In April 2004, the RO implemented the Board 
decision and assigned an initial 50 percent evaluation for 
bipolar disorder, effective October 22, 1997.  

The RO has awarded an effective date for service connection 
prior to the last final denial of the claim in June 1998.  
That final rating decision is a legal bar to an effective 
date for service connection prior to the date of the 
decision.  In any event, there are no communications from the 
veteran between the final denial in April 1990 and the claim 
to reopen received on October 22, 1997, that can be construed 
as a formal or informal claim to reopen.  As such, the Board 
must find that the veteran did not submit a formal or 
informal claim to reopen a claim for service connection a 
mental disorder prior to October 22, 1997.  See 38 U.S.C.A. 
§ 5101 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155 (2006).  

In so deciding, the Board recognizes the veteran's assertions 
that his current mental disorder was misdiagnosed as a 
personality disorder in service and at the time of the RO's 
April 1990 decision.  However, there is no regulatory 
exception to the rule of finality for claims based upon 
misdiagnosis or a change in diagnosis, and such an allegation 
would not give rise to a claim of clear and unmistakable 
error which is the only potential avenue for vitiating the 
finality rule.  See Shockley v. West, 11 Vet. App. 208 
(1998).

Finally, while there are VA medical records dated prior to 
October 22, 1997, which show that the veteran was treated for 
a psychiatric disorder, the application of 38 C.F.R. § 
3.157(b) is not warranted in this case, as such regulation 
applies only to a distinct group of claims where service 
connection has already been established.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (because appellant had not 
been granted service connection for his anxiety disorder, the 
mere receipt of medical records could not be construed as 
informal claim) citing 38 C.F.R. § 3.157; Brannon v. West, 12 
Vet. App. 32, 35 (1998).  

Accordingly, the claim for an earlier effective date of award 
must be denied.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).


ORDER

An initial 100 percent schedular rating for a bipolar 
disorder is granted, subject to controlling regulations 
applicable to the provision of monetary benefits.

An effective date prior to October 22, 1997, for the award of 
service connection for a bipolar disorder is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


